DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed because the prior art of record neither anticipate nor rendered obvious the limitations of base claims 1 and 14 including “wherein the adhesive member includes a first adhesive member having a first elastic modulus and a second adhesive member having a second elastic modulus that is higher than the first elastic modulus, and wherein the first adhesive member is disposed in the first portion and the second portion of the base layer, and the second adhesive member overlaps the driving circuit in the second portion of the base layer". In particular, the prior art of record falls short with regards to teaching an adhesive layer including a first portion located in the display area and non-display area of the base layer and a second portion located in the non-display area overlapping with the driving circuit wherein the second portion has an elastic modulus that is higher than the first portion.  

In example:
(i) Kim et al. (U.S. Patent Pub. No. 2017/0352834) teaches a display device, comprising: a base layer including a first portion and a second portion disposed around the second portion; a display unit disposed on a first surface of the first portion and including a light emitting element; a driving circuit disposed on a first surface of the second portion and including a driving chip; a support member attached to a second surface of the first portion and a second surface of the second portion; and an adhesive member disposed between the base layer and the support member, wherein the adhesive member includes a first adhesive member having a first storage modulus and a second adhesive member having a second storage modulus that is higher than the first storage modulus, and wherein the first adhesive member is disposed in the first portion of the base layer and the second adhesive member overlaps the driving circuit in the second portion, but fails to specifically teach the adhesive layer including a first portion located in the display area and non-display area of the base layer and a second portion located in the non-display area overlapping with the driving circuit wherein the second portion has an elastic modulus that is higher than the first portion.
(ii) Kim (U.S. Patent Pub. No. 2014/0118902) teaches a similar display device comprising a curable adhesive layer formed over first and second portions of a display device wherein only certain sections are cured to increase the elastic modulus of said certain sections, but fails to specifically teach the curable adhesive layer including a first portion located in the display area and non-display area of the base layer and a second portion located in the non-display area overlapping with the driving circuit wherein the second portion has an elastic modulus that is higher than the first portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        July 1, 2022

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894